DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This Office Action is in response to the Application filed on February 27, 2020.  Claims 1-20 are presently pending and are presented for examination.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a system for identifying if a vehicle compartment is closed and determining the weight of objects in the vehicle compartment, classified in G01G 19/12.
II. Claims 9-14, drawn to a system for identifying a point of interest associated with the location of the vehicle, classified in H04W 4/021.
III. Claims 15-20, drawn to identifying a temperature below a threshold and outputting a notification to a display, classified in G01K 3/005.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because invention II requires the use of a point-of-interest associated with a location of a vehicle, while invention I does not require a location of a vehicle and includes a first signal identifying a vehicle compartment of a vehicle is closed, which is not present in invention II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because invention I requires the use of weight sensors, which is not present in invention III, while invention III requires the identifying a temperature is below a threshold and outputting a notification, which is not present in invention I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because invention II requires the use of a point-of-interest associated with a location of a vehicle, while invention III does not require a point-of-interest and invention III requires the identifying a temperature is below a threshold and outputting a notification, which is not present in invention II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Invention I would require a search in at least CPC G01G 19/12 in addition to a unique text search.  Invention II would not be search as above and would require a search in at least CPC H04W 4/021 in addition to a unique text search. Invention III would not be search as above and would require a search in at least CPC G01K 3/005 in addition to a unique text search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mark Jotanovic, registration number 70664, a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 27, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 7 objected to because of the following informalities:  In regards to claim 7, “The system of claim 1 The system of claim 1” is recited and appears to be a typo as the same wording is repeated twice.  It is suggested to change this to --The system of claim 1 --.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the term “temperature sensitive” is unclear because it would not be clear to one of ordinary skill what the threshold is for an object to be temperature sensitive, rending the claim indefinite.  It could be argued that any object could be interpreted as “temperature sensitive” since any material will eventually melt or freeze at a threshold temperature.  It is noted that some materials melt or freeze at temperatures closer to room temperature than others, however it would not be possible to differentiate between a “temperature sensitive” object and a not “temperature sensitive” object.
In regards to claims 2-8, the claims are rejected as dependent upon rejected claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkle at al. (US 20170336125; hereinafter Winkle; already of record from IDS) in view of Blömer et al. (US 20210394712; hereinafter Blömer).
In regards to claim 1, Winkle discloses of a system (Abstract), comprising:
a processor programmed to (Para 0017, Fig 2):
…
determine that the objects are temperature sensitive utilizing the sensors in the vehicle (Para 0028, 0045);
and adjusting climate controls of the vehicle in response to the determination that the objects are temperature sensitive (Para 0028-0028, 0045, 0047).

	However, Winkle does not fully disclose of in response to a first signal identifying a vehicle compartment of a vehicle is closed, determine a first weight of objects in the vehicle compartment utilizing sensors in the vehicle;
in response to a second signal identifying the vehicle compartment of the vehicle has had an open and close cycle, determine a second weight of objects in the vehicle compartment utilizing the sensors in the vehicle;

Blömer, in the same field of endeavor, teaches of in response to a first signal identifying a vehicle compartment of a vehicle is closed, determine a first weight of objects in the vehicle compartment utilizing sensors in the vehicle (Para 0069);
in response to a second signal identifying the vehicle compartment of the vehicle has had an open and close cycle, determine a second weight of objects in the vehicle compartment utilizing the sensors in the vehicle (Para 0069; wherein it is clear that at least two weight measurements would be needed to determine the change in weight of the cargo area; additionally/alternatively, this involves a performing the same step twice, which is a duplication of parts, See MPEP 2144.04 VI).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, as taught by Winkle, to include in response to a first signal identifying a vehicle compartment of a vehicle is closed, determine a first weight of objects in the vehicle compartment utilizing sensors in the vehicle; in response to a second signal identifying the vehicle compartment of the vehicle has had an open and close cycle, determine a second weight of objects in the vehicle compartment utilizing the sensors in the vehicle, as taught by Blömer, in order to compare the weight of the load with a specified weight range to identify the load (Blömer Para 0069).
In regards to claim 2, Winkle in view of Blömer teaches of the system of claim 1, wherein the processor is further programmed to output to a display a notification identifying temperature sensitive objects in the vehicle compartment (Winkle Para 0014, 0017-0018).
In regards to claim 3, Winkle in view of Blömer teaches of the system of claim 1, wherein processor is further programmed to output the notification in response to a change in temperature of the object (Winkle Para 0014, 0017-0018, 0052, 0041).
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkle in view of Blömer as applied to claim 1 above, and further in view of Smith et al. (US 20130289927; hereinafter Smith).
In regards to claim 4, Winkle in view of Blömer teaches of the system of claim 1.
However, Winkle in view of Blömer does not specifically teach of wherein the processor is further programmed to output a second notification in response to a rate of temperature change exceeding a threshold.
Smith, in the same field of endeavor, teaches of wherein the processor is further programmed to output a second notification in response to a rate of temperature change exceeding a threshold (Para 0052-0053).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1, as taught by Winkle in view of Blömer, to output a second notification in response to a rate of temperature change exceeding a threshold, as taught by Smith, in order to allow the human operator to be in a good position to take proactive, meaningful steps in avoiding the problem predicted and identified by the system (Smith Para 0052).
In regards to claim 5, Winkle in view of Blömer further in view of Smith teaches of the system of claim 4, wherein the second notification includes a time warning (Winkle Para 0014, 0028).
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkle in view of Blömer as applied to claim 1 above, and further in view of Semsey (US 20170323258).
In regards to claim 6, Winkle in view of Blömer teaches of the system of claim 1, wherein adjusting climate controls includes adjustment of a vehicle compartment temperature (Winkle Para 0041, 0017, 0023) …
However, Winkle in view of Blömer do not specifically teach of a fan setting.
Semsey, in the same field of endeavor, teaches of a fan setting (Para 0023).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1, as taught by Winkle in view of Blömer, to include a fan setting, as taught by Semsey, in order to allow for the simple ventilation of the vehicle (Semsey Para 0023).
In regards to claim 7, Winkle in view of Blömer teaches of the system of claim 1 The system of claim 1, wherein adjusting climate controls includes adjustment of a vehicle cabin temperature (Winkle Para 0041, 0017, 0023)…
However, Winkle in view of Blömer do not specifically teach of a fan setting.
Semsey, in the same field of endeavor, teaches of a fan setting (Para 0023).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1, as taught by Winkle in view of Blömer, to include a fan setting, as taught by Semsey, in order to allow for the simple ventilation of the vehicle (Semsey Para 0023).
In regards to claim 8, Winkle in view of Blömer teaches of the system of claim 1, wherein adjusting climate controls includes adjustment of a climate zone temperature (Winkle Para 0041, 0017, 0023)…
However, Winkle in view of Blömer do not specifically teach of a fan setting.
Semsey, in the same field of endeavor, teaches of a fan setting (Para 0023).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1, as taught by Winkle in view of Blömer, to include a fan setting, as taught by Semsey, in order to allow for the simple ventilation of the vehicle (Semsey Para 0023).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bahrainwala et al. (US 11068833) discloses of determining if a cargo placed within the cargo area is the expected weight added when the vehicle cargo area is opened. 
Meador (US 20210188034) discloses of a method for detecting and adjusting a temperature within a delivery vehicle compartment.  
Sweeny (US 10946821) discloses of detecting the state of objects in a vehicle compartment and adjusting the vehicle state accordingly.  
Edman (US 10789789) discloses of determining of a temperature within a vehicle cargo area is changing faster than anticipated and sending a notification if it is.  
Wilkinson et al. (US 20170349079) discloses of a vehicle that has refrigerated and freezer compartments that can make adjustments if the desired temperature threshold isn’t met.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663